UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4490
STEWART L. CLOER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-99-1-1)

                      Submitted: June 15, 2001

                       Decided: July 10, 2001

Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stewart L. Cloer, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. CLOER
                              OPINION

PER CURIAM:

   Stewart L. Cloer appeals from his guilty plea conviction to three
counts of falsely making and subscribing a tax return under penalty
of perjury. We deny Cloer’s claims on appeal for the reasons that fol-
low.

   First, we do not find that the district court abused its discretion in
denying his motion to withdraw his guilty plea. United States v. Uba-
kanma, 215 F.3d 421, 424 (4th Cir. 2000). Second, we do not address
Cloer’s claims that the district court committed sentencing errors as
he waived his right to appeal these issues in a valid plea agreement,
which was reviewed by the district court in a proper Fed. R. Crim. P.
11 hearing. United States v. Broughton-Jones, 71 F.3d 1143, 1146
(4th Cir. 1995); United States v. Wessells, 936 F.2d 165, 167-68 (4th
Cir. 1991). Next, we do not find that the district court committed clear
error by denying his numerous claims of prosecutorial misconduct.
United States v. Ellis, 121 F.3d 908, 927 (4th Cir. 1997). Finally, we
decline to review Cloer’s claims of ineffective assistance of trial
counsel on direct appeal because the record does not "conclusively"
demonstrate that he received such defective counsel. United States v.
Richardson, 195 F.3d 192, 198 (4th Cir. 1999), cert. denied, 528 U.S.
1096 (2000).

  We deny Cloer’s pending motions for release (bail) and to "Vacate
Order of the Clerk and for Immediate Release." We also deny his
motion for oral argument as the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED